DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPub. 2018/0026082. 	Regarding claim 1, Lee teaches a display panel (fig. 1B) [0030], comprising: 	an array substrate (TFT-110, fig. 1B) [0056]-[0057]; 	an anode layer (161, fig. 1B) [0080] disposed on the array substrate (TFT-110);
 	a pixel definition layer (150, fig. 1B) [0056] covering the array substrate (TFT-110) and the anode layer (161),
wherein the pixel definition layer (150) comprises a first through-hole (150’, see examiner’s fig. 1) penetrating through the pixel definition layer (150) to expose the anode layer (161); 	a light-emitting layer (165, fig. 1B) [0072] disposed in the first through-hole (150’) to electrically connect to the anode layer (161); 	a cathode layer (163, fig. 1B) [0080] covering the pixel definition layer (150) and the light-emitting layer (165), wherein the cathode layer (163) comprises a groove (163’, see examiner’s fig. 1) defined on the first through-hole (150’); and 	a filling layer (protection layer 170 in between 163 and 210, fig. 1B) [0082] disposed in the groove (163’) and on the cathode layer (163) (Lee et al., fig. 1B).
    PNG
    media_image1.png
    945
    1767
    media_image1.png
    Greyscale
                                               Examiner’s Fig. 1

 	Regarding claims 2 and 10, Lee teaches the display panel according to claims 1 and 9, wherein a sum of thicknesses (sum thk, see examiner’s fig. 1) of the anode layer (161), the light-emitting layer (165), the cathode layer (163), and the filling layer (170) is greater than a thickness (150 thk, see examiner’s fig. 1) of the pixel definition layer (150) (Lee et al., fig. 1B).
 	Regarding claims 3 and 11, Lee teaches the display panel according to claims 1 and 9, wherein a material of the filling layer (170) comprises one or more of polyimide (polyimide based resin, [0082]), polyethylene, polyethylene naphthalate, or hexamethyldimethylsilyl ether (Lee et al., fig. 1B, [0082]). 	Regarding claims 4 and 12, Lee teaches the display panel according to claims 1 and 9, wherein a surface of the filling layer (170) is higher than a surface of the cathode layer (163) or is flush with the surface of the cathode layer (163) (Lee et el., fig. 1B). 	Regarding claims 5 and 13, Lee teaches the display panel according to claims 1 and 9, further comprising a blocking layer (inorganic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-inorg) [0082] covering the cathode layer (163) and the filling layer (170) (Lee et al., fig. 1B, [0082]). 	Regarding claims 6 and 14, Lee teaches the display panel according to claims 1 and 9, further comprising a planarization layer (140, fig. 1B) [0056] disposed on the array substrate (TFT-110), wherein the planarization layer (140) comprises a second through-hole (140’, see examiner’s fig. 1) penetrating through the planarization layer (140) to expose the array substrate (TFT-110), and the anode layer (161) is disposed in the second through-hole (140’) and on the planarization layer (140) to electrically connect to the array substrate (TFT-110) (Lee et al, fig. 1B). 	Regarding claims 7 and 15, Lee teaches the display panel according to claims 5 and 13, further comprising an encapsulation layer (organic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-org) [0082] disposed on the blocking layer (210-inorg) (Lee et al., fig. 1B). 	Regarding claims 8 and 16, Lee teaches the display panel according to claims 7 and 15, further comprising a capping layer (310, fig. 1B) [0087] disposed on the encapsulation layer (210-org) (Lee et al, fig. 1B).
 	Regarding claim 9, Lee teaches a display panel (fig. 1B) [0030], comprising: 	an array substrate (TFT-TFT-110, fig. 1B) [0056]-[0057]; 	an anode layer (161, fig. 1B) [0080] disposed on the array substrate (TFT-110);
 	a pixel definition layer (150, fig. 1B) [0056] covering the array substrate (TFT-110) and the anode layer (161),
wherein the pixel definition layer (150) comprises a first through-hole (150’, see examiner’s fig. 1) penetrating through the pixel definition layer (150) to expose the anode layer (161); 	a light-emitting layer (165, fig. 1B) [0072] disposed in the first through-hole (150’) to electrically connect to the anode layer (161); 	a cathode layer (163, fig. 1B) [0080] covering the pixel definition layer (150) and the light-emitting layer (165), wherein the cathode layer (163) comprises a groove (163’, see examiner’s fig. 1) defined on the first through-hole (150’); and 	a filling layer (protection layer 170 in between 163 and 210, fig. 1B) [0082] disposed in the groove (163’) (Lee et al., fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2018/0026082 in view of Tada et al. US PGPub. 2017/0186836. 	Regarding claim 17, Lee teaches a manufacturing method of a display panel (fig. 1B) [0030], comprising following steps: 	providing an array substrate (TFT-110, fig. 1B) [0056]-[0057]; 	disposing an anode layer (161, fig. 1B) [0080] on the array substrate (TFT-110); 	disposing a pixel definition layer (150, fig. 1B) [0056] on the anode layer (161);
 	etching [0077] the pixel definition layer (150) to form a first through-hole (150’, see examiner’s fig. 1) penetrating through the pixel definition layer (150) to expose the anode layer (161); 	disposing a light-emitting layer (165, fig. 1B) [0072] in the first through-hole (150’); 	covering a cathode layer (163, fig. 1B) [0080] on the pixel definition layer (150) and the light-emitting layer (165), wherein the cathode layer (163) comprises a groove (163’, see examiner’s fig. 1) defined on the first through-hole (150’); and 	a material of a filling layer (protection layer 170 in between 163 and 210, fig. 1B) [0082] in the groove (163’) to form the filling layer (170) (Lee et al., fig. 1B). 	But Lee does not teach printing a material of a filling layer (170) in the groove (163’) by inkjet printing to form the filling layer (170). 	However, Tada teaches a method of manufacturing a display panel (fig. 15A-15F) comprising printing [0078] a material of a filling layer (760, fig. 15F) [0078] in the groove (750, fig. 15B) [0078] by inkjet printing [0078] to form the filling layer (760) (Tada et al., fig. 15F, [0078]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the method of depositing the filling material of Lee with the ink-jet printing method of Tada because  ink-jet printing is very well-known in the art and such substitution is art recognized equivalence for the same purpose (for depositing polyimide in a recess/groove) to obtain predictable results uniform and excellent fill of the groove with the material (see MPEP 2144.06). 	Regarding claim 18, Lee in view of Tada teaches the manufacturing method of the display panel according to claim 17, wherein after the step of printing the material of the filling layer (170) in the groove (163’) by inkjet printing to form the filling layer (170), the method further comprises disposing a blocking layer (inorganic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-inorg) [0082] on the cathode layer (163) and the filling layer (170) (Lee et al., fig. 1B, [0082]). 	Regarding claim 19, Lee in view of Tada teaches the manufacturing method of the display panel according to claim 18, wherein after the step of disposing the blocking layer (210-inorg) on the cathode layer (163) and the filling layer (170), the method further comprises disposing an encapsulation layer (organic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-org) [0082] on the blocking layer (210-inorg) (Lee et al., fig. 1B). 	Regarding claim 20, Lee in view of Tada teaches the manufacturing method of the display panel according to claim 17, wherein a surface of the filling layer (170) is higher (see examiner’s fig. 1) than a surface of the cathode layer (163) or is flush with the surface of the cathode layer (163) (Lee et al., fig. 1B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892